Citation Nr: 0029422	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that denied service 
connection for diabetes.


FINDING OF FACT

Diabetes was not present during active service or for many 
years later, and it was not caused by any incident of 
service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Air Force from 
January 1960 to September 1963.  A December 1959 medical 
examination for enlistment was normal in all pertinent 
respects; he had 20/200 vision, correctable to 20/20, 
bilaterally.  He went to an optometrist in January 1961 for 
new glasses.  It was noted that he had a small drusen in the 
left eye.  He was given a new prescription for glasses.  He 
went again to the eye clinic in May 1962 for a complaint that 
his vision became "blurred and smoky" for about 2-3 minutes 
a short while earlier.  He said these symptoms were similar 
to those experienced occasionally when he suddenly stood up.  
Examination was unsatisfactory but no gross abnormality was 
noted.  He was seen 2 days later when it was reported that 
that his eyes itched and he had rhinorrhea; the impression 
was hay fever.  In August 1962 he was seen for a complaint of 
loss of vision for approximately 3-5 minutes an hour and a 
half earlier.  It was noted that this was the 2nd occurrence.  
His vision was refracted to 20/20.  His July 1963 service 
separation examination noted normal eyes and endocrine 
system; his urinalysis was negative for sugar; other 
laboratory studies were normal; and his vision was 
correctable to 20/20.  The examination report stated that the 
veteran was being considered for action under AFR 39-17 
(unfitness).  The report also stated that there were no 
physical or mental defects found upon examination sufficient 
to warrant separation under the provisions of AFM 35-4.

Treatment records from Greater Southeast Community Hospital 
show the veteran was treated for a lacerated left forearm in 
July 1983.  The treatment record notes that other medical 
problems included diabetes.  A December 1983 record notes a 
glucose level of 198.

A November 1987 medical record from Guthrie Medical P.C., 
while the veteran was in alcohol rehabilitation, show he was 
seen for a complaint of double vision.  It was reported that 
that he had had diabetes mellitus for 5 years and was on 
insulin since 1984.  The diagnoses were diabetes mellitus, 
diabetic neuropathy, and questionable cataracts.

In December 1989 the veteran applied for service connection 
for disabilities, including pain behind his eyes due to 
venereal disease.

On a February 1990 VA compensation examination, the veteran 
reported that he continued to have blurred vision.  He said 
he had lost the vision in his left eye from a broken vessel 
in the back of his eye; he said he did not know if his 
diabetes was responsible for this condition.  There were no 
pertinent diagnoses.  On the special eye examination, the 
examiner was requested to comment on whether the loss of 
vision in the left eye was due to head trauma or diabetes, 
but the examination report, itself, does not mention 
diabetes, and the diagnosis was deferred.

In March 1990 the RO denied service connection for an eye 
condition due to venereal disease.

The veteran applied to reopen his claim for service 
connection for an eye condition in June 1992.

VA outpatient treatment records in 1992 and 1993 note 
treatment for medical conditions including diabetic 
neuropathy.  In June 1992 it was noted that the veteran had a 
history of diabetes mellitus for 12 years.  

In March 1993 the RO denied the veteran's application to 
reopen his claim for service connection for an eye condition.

In June 1998 the veteran filed a claim for service connection 
for diabetes.  He claimed that his complaints of blurred 
vision and loss of vision in service represented the initial 
manifestations of diabetes.

In an August 1998 letter to the RO, the veteran said that he 
started having severe health problems in 1979 and went to a 
hospital emergency room and found out his blood sugar was at 
800 and was placed on insulin.  He said that he thinks in 
hindsight that he had diabetes since he was a teenager, but 
never had a blood test to determine when the condition began.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
for diabetes mellitus will be presumed if manifest to a 
compensable degree within one year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Diabetes was not shown during the veteran's 1960-1963 active 
service, within the first year after service (as required for 
presumptive service connection), or for many years later.  
The first contemporaneous record of diabetes is in 1983 and 
the veteran himself recently reported that diabetes was first 
diagnosed in 1979; both scenarios place the onset of diabetes 
many years after service.  The veteran contends however that 
eye symptoms in service represented the initial onset of the 
diabetes that was first shown many years after service.  
However, there is no medical evidence to suggest that the eye 
symptoms in service represented diabetes.  As a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that 
diabetes began many years after the veteran's active duty and 
it was not caused by any incident of service.  The Board 
concludes that diabetes was neither incurred in nor 
aggravated by active service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
diabetes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for diabetes is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 5 -


